 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 STEPHANIE GORDON,                                        Case No.: 2:19-cv-01045-APG-VCF

 4          Plaintiff                                         Order Accepting Report and
                                                          Recommendation and Dismissing Case
 5 v.
                                                                       [ECF No. 7]
 6 CITY OF HENDERSON CITY HALL, et al.,

 7          Defendants

 8         On October 3, 2019, Magistrate Judge Ferenbach recommended that I dismiss this case

 9 without prejudice because plaintiff Stephanie Gordon did not file an amended complaint by the

10 September 12, 2019 deadline. Gordon did not file an objection. Thus, I am not obligated to

11 conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring

12 district courts to “make a de novo determination of those portions of the report or specified

13 proposed findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114,

14 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings

15 and recommendations de novo if objection is made, but not otherwise” (emphasis in original)). I

16 nevertheless conducted a de novo review. 28 U.S.C. § 636(b)(1). Judge Ferenbach sets forth the

17 proper legal analysis and factual basis for the decision.

18         IT IS THEREFORE ORDERED that Judge Ferenbach’s report and recommendation

19 (ECF No. 7) is accepted. Plaintiff Stephanie Gordon’s complaint is DISMISSED without

20 prejudice. The clerk of court is instructed to close this case.

21         DATED this 5th day of November, 2019.

22

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
